In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 16‐1294 and 16‐1739 
LEND LEASE (US) CONSTRUCTION INC., 
                                                   Plaintiff‐Appellant, 

                                  v. 

ADMINISTRATIVE EMPLOYER SERVICES, INC. and TECHNOLOGY 
INSURANCE COMPANY, INC., 
                                     Defendants‐Appellees. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 1:15‐cv‐04318 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 16, 2016 — DECIDED OCTOBER 20, 2016  
                ____________________ 

   Before POSNER, RIPPLE, and ROVNER, Circuit Judges. 
    POSNER,  Circuit  Judge.  In  2014,  Lend  Lease  construction 
company, the construction manager of the River Point Tow‐
er Project—a project to build an ultramodern office building 
in  downtown  Chicago—hired  Cives  Corporation  to  be  a 
subcontractor  on  the  project.  Cives  in  turn  hired  Midwest 
Steel, Inc., to be a sub‐subcontractor. Midwest had, years be‐
fore,  hired  Administrative  Employer  Services,  Inc.  (AES)  to 
2                                       Nos. 16‐1294 and 16‐1739 


supply Midwest with additional workers, who would be co‐
employed by Midwest and AES. These workers would work 
on the River Point Project. 
     In  order  to  provide  workers’  compensation  insurance  to 
all the workers on the project, Lend Lease entered into what 
is  called  a  “contractor  controlled  insurance  program”  with 
an  insurance  company  named  Starr  Liability  &  Indemnity 
Co. The Starr policy provided for a $500,000 deductible; that 
is,  Lend  Lease  would  have  to  pay  the  first  $500,000  of  any 
claims,  covered  by  the  policy,  of  injured  workers.  All  sub‐
contractors were supposed to join in the policy; Lend Lease 
alleges that Midwest enrolled and therefore its workers were 
covered. Lend Lease also alleges that AES had several years 
earlier obtained workers’ compensation for its workers from 
Technology  Insurance  Co.  (referred  to  by  the  parties  as 
“TIC”),  which  meant  that  injured  AES‐Midwest  workers 
could  obtain  workers’  compensation  from  either  Starr  (or 
Lend Lease if it hadn’t used up its deductible) or TIC.  
    Later  in  2014,  four  ironworkers,  jointly  employed  by 
Midwest  and  AES  and  performing  work  for  Midwest  (and 
thus  indirectly  for  Lend  Lease,  as  the  overall  contract  man‐
ger) were injured on the job and sought workers’ compensa‐
tion.  Starr  accepted  coverage  but  under  a  reservation  of 
rights,  because  of  the  $500,000  deductible.  The  workers’ 
claims  ultimately  exceeded  $500,000  (though  by  how  much 
we haven’t been told), so Lend Lease has had to pay its full 
deductible and Starr has paid the remaining claims. 
   But  with  Midwest  and  AES  having  acknowledged  that 
they  were  the  co‐employers  of  the  injured  workers,  Lend 
Lease  filed  a  diversity  suit  against  TIC,  AES’s  insurer,  and 
AES  as  well,  seeking  reimbursement  of  the  $500,000  in 
Nos. 16‐1294 and 16‐1739                                                             3 


workers’ compensation benefits that Lend Lease had paid to 
the four workers. The district court dismissed the suit, how‐
ever, precipitating this appeal to us by Lend Lease. 
    Lend Lease alleges that the four injured workers were in‐
sured  both  by  Starr  and  by  TIC,  and  if  this  is  right  there 
would be an argument for splitting the workers’ compensa‐
tion  benefits  between  the  two  insurers—and  indeed  we 
learned at oral argument that Starr has filed its own lawsuit 
against  AES  and  TIC.  See  Home  Insurance  Co.  v.  Cincinnati 
Insurance  Co.,  821  N.E.2d  269,  316  (Ill.  2004)  (“Contribution 
as it pertains to insurance law is an equitable principle aris‐
ing among coinsurers … and is only available where the con‐
current  policies  insure  the  same  entities,  the  same  interests, 
and  the  same  risks.”)  (emphasis  added).  But  that’s  not  this 
case; and in this case Lend Lease is not asking for a split be‐
tween  coinsurers—what  good  would  that  do  it?  Instead  it 
argues that because it is a policyholder that paid a deducti‐
ble in conformity to the Starr policy, it is entitled to contribu‐
tion, or in the alternative to indemnification, from TIC, in the 
amount  of  $500,000,  which  would  erase  Lend  Lease’s  de‐
ductible.  Had  it  not  been  for  the  deductible,  Starr  would 
have  had  to  pay  the  entire  workers’  compensation  benefits 
due  the  injured  employees,  so  it  saved  money—but  so  did 
Lend  Lease,  though  probably  less  than  the  deductible.  For 
the  deductible,  by  reducing  Starr’s  risk,  doubtless  had  re‐
duced the insurance premiums charged Lend Lease by Starr, 
by  reducing  Starr’s  potential  liability  to  workers  injured 
while employed on Lend Lease’s construction  project.  Any‐
way, Lend Lease made a deal with Starr and is bound by it. 
     Lend Lease also asks for a declaratory judgment that TIC 
is  obligated  to  pay  the  workers’  compensation  benefits  for 
4                                        Nos. 16‐1294 and 16‐1739 


the  four  injured  workers,  as  well  as  the  benefits  for  any  fu‐
ture  AES‐Midwest  workers  who  are  injured  on  the  project. 
Since we’ve rejected its claim for contribution or indemnifi‐
cation  from  TIC,  there  is  no  ground  for  the  declaratory 
judgment that it seeks. 
    Lend Lease makes a separate and distinct argument that 
AES  has  been  unjustly  enriched  because  it  “has  paid  less 
premium for its workers compensation insurance policy (i.e., 
the  TIC  Policy),  it  has  not  had  to  satisfy  any  applicable  de‐
ductible or self‐insured retention on the TIC Policy, and/or it 
has  not  had  the  claims  of  the  Injured  Workers  counted 
against its insurance loss runs [reports that document claims 
activity].”  But  AES  was  not  obligated  to  purchase  an  insur‐
ance policy that would get Lend Lease out of paying its de‐
ductible. 
    Last,  Lend  Lease  appeals  the  denial  of  its  motion  under 
Federal  Rule  of  Civil  Procedure  59(e)  asking  the  district 
judge  to  change  judgment  from  dismissal  with  prejudice  to 
dismissal without prejudice in order to allow Lend Lease to 
file  a  fourth  complaint  that  would  add  Starr  as  a  plaintiff 
and Midwest as a defendant, and assert new claims against 
AES. But Lend Lease has already had three chances to plead 
correctly—making  this  a  case  of  three  strikes  and  you’re 
out—and Starr can litigate its own claims against TIC. 
     The judgment of the district court is 
                                                           AFFIRMED.